Title: From George Washington to Clement Biddle, 14 August 1797
From: Washington, George
To: Biddle, Clement



Dear Sir
Mount Vernon 14th Augt 1797.

Not having anything to communicate of sufficient moment to give you the trouble of receiving a letter from me, I have delayed until now, to acknowledge the receipt of your favors of the 10th & 25th Ulto.
When I left Philadelphia, Mr Lear & Mr Dandridge who remained, were directed to dispose of my Household furniture (such parts I mean as were not packed for a removal to this place) but from some misapprehension the Ornaments of my dining Table, & some Plated bottle Coolers, were not disposed of as was expected; but left in the care of Mr McHenry (Secretary of War) subject to future orders, when they came away.
I have now to request that you will receive these from him, and if you can, to dispose of them (one of the Coolers excepted, concerning which I will write to you sometime hence) on the best terms you can. It is not probable that any one, unless the Presidt or any of the foreign Ministers should be so disposed, would take the whole[.] of course to retail them, would be the most likely means of getting them off.
The articles you will receive, if I mistake not, will consist of two four bottle Coolers—A Platteau in nine pieces. three large groups with glasses over them, two Vases, and twelve small single figures of Porcelain.
The Invoice of the Platteaux I am unable, at present, to come at; but that of the figures is enclosed, as is the one which contains the Cost of the Coolers which were never used—there being four, originally, and two were found sufficient to answer my purposes. I do not expect, notwithstanding they are new, that the one offered for Sale will fetch the cost, and the other thing⟨s⟩ I am certain will fall much below it, as they have not only been used, but the Porcelain in some of its nicest parts, is injured. Although I have not

been able to find the cost of the Platteaux I have a memorandum which informs me that they stand me in 486 Livres in Paris exclusive of all the subsequent charges of transportation from thence to Havre—freight Insurance duty &ca &ca.
I send the Invoices for the satisfaction of yourself, and any who may be inclined to purchase—when this purpose is answered they may be returned to me.
Will you be so good as to ask Mr Dobson if there are no more Volumes of the American Edition of the Encyclopædia out—the 16th is the last I have received—and inform him at the same time, that it is my wish that my second sett (for I subscribed for two setts to encourage his undertaking the work) was neatly bound and sent to me, having given away the sett in boards. With esteem & regard—I am Yr obed. ⟨st⟩

Go: Washington

